IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                           No. 96-11215
                         Summary Calendar
                        __________________


CYRILL ATHANASIOS KOLOCOTRONIS,

                                     Plaintiff-Appellant,

versus

CLUB OF ROME; WORLDWIDE JESUITS; CENTRAL
INTELLIGENCE AGENCY; KGB,

                                     Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 3:96-CV-70
                        - - - - - - - - - -
                         February 24, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Cyrill Athanasios Kolocotronis, who resides at the Missouri

State Mental Hospital, appeals the district court’s dismissal of

his 42 U.S.C. § 1983 civil rights complaint as frivolous.    The

district court did not abuse its discretion in adopting a

magistrate judge’s finding that Kolocotronis’ allegations, which

describe a government plot to spread the AIDS virus throughout

the world, were “fantastic” and “delusional” and therefore


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-11215
                                  -2-

frivolous.   See Kolocotronis v. Club of Rome, No. 3:96-CV-0070-H

(N.D. Tex. Aug. 21, 1996).    Kolocotronis’ appeal is without

arguable merit and is frivolous.     See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983).    Because the appeal is frivolous, it

is DISMISSED.     See 5th Cir. R. 42.2.

     DISMISSED.